Case 1:18-cv-00971-.]PO Document 81 Filed 10/30/18 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AARON GLASER,

Plaintiff,
-against-

UPRIGHT CITIZENS BRIGADE LLC,

UPRIGHT CITIZENS BRIGADE TRAINING CENTER,
LLC, UPRIGHT CITIZENS BRIGADE TRAINING
CENTER LA, LLC, UCB INNER SANCTUM, LLC,
UCBTLA, LLC, 5419 SUNSET PROPERTIES, LLC,
ALEX SIDTIS, SHANNON PATRICIA O’NEILL,
AND SUSAN HALE,

Defendant.

---X
CIVIL ACTION

No.: 1218-cv-971 (JPO)

X

 

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION OF UPRIGHT CITIZENS
BRIGADE TRAINING CEN'I`ER, LLC’s MOTION TO DISMISS PLAINTIFF’S FIRST
AMENDED COMPLAINT

Case 1:18-cv-00971-.]PO Document 81 Filed 10/30/18 Page 2 of 29

Table of Contents

Table of Authorities ....................................................................................... iii-iv
I. PRELIMINARY STATEMENT .................................................................. 1

II. LEGAL ARGUMENT ............................................................................ 2
A. Standards of review .............................................................................. 2

B. Plaintiff Suft“lciently Alleges Facts to Establish That He Was An Employee ........ 4

i. Plaintiff Did Receive Remuneration ................................. 4

C. Plaintiff Alleges Sufi`lcient Facts to Support a Claim of Gender
Discrimination ............................................................................... 9

i. Plaintiff Successfully Alleges Facts That Give Rise to An

lnference of Discrimination ....................................... 9

ii. Plaintiff’s Hostile Work Environment Claim ................. 13

iii. Plaintifi’s Claim for Retaliation ................................. 14

D. Plaintiff’s Education Claims of Relief Should Survive .............................. 15

E. Plaintiff’s Tort Claims Must Survive ................................................... 17

F. The NY Training Center ls A Direct or At Least An lndirect Recipient of

F ederal Assistance ......................................................................... 20

G. Title IX Does Extend to Beneflciaries of Financial Aid .............................. 21

III. CONCLUSION ...................................................................................... 25

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 3 of 29

Table of Authorities

Cases

Arz'sta Records, LLC v. Doe 3. 604 F. 3d 110, 120 (2d Cir. 2010). .................................... 4
Ashcroft v. ]qbal, 556 U.S. 662, 678 (2009). ............................................................... 2
Awad v. City ofNew York, No. 13 Civ. 5753, 2014 WL1814114 ..................................... 14
Bell Atlantic Corp. v. Twombley, 550 U.S. 554, 555 (2007) .......................................... 2, 3
Cmtys. For Equl`ty v. Mich, Hz`gh Sch. Athletic Ass ’n, 80 F. Supp. 2d 729, 733-34 (W.D. Mich
2000) ........................................................................................................... 22
Conley v. Gibson, 355 U.S. 41, 47 (1947) ................................................................. 2
Detone v Bullit Courier Serv., 140 AD2d 278 [1St Dept 1988] ........................................ 30
Doe v. Columbz`a University, 831 F.3d 46, 48 (2d Cir. 2016) ............................................ 9
EEOC v. PortAuth. ofN. Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014) ................................. 3
Erickson v. Pardus, 551 U.S. 89, 93, 94 (2007) ............................................................ 3
Ford v Gildin, 200 AD2d 224 [1St Dept 1994] ........................................................... 18
Gonzalez v City Ofthe New York, 2015 NY Slip Op 06869 ............................................ 18
Gorokhovsky v. N.Y.S. Hous. Auth., 552 Fed.Apr. 100, 102 (2d Cir. 2014) ........................ 14
Haddock v City ofNew Yo/'k, 75 NY2d 478 [1990] ..................................................... 18

Henschke v. N.Y. Hosp.-Cornell Med. Ctr., 821 F.Supp. 166, 172-73 (S.D.N.Y. 1993) ..........16

Hernandez v. Kal'sman, 957 N.Y.S.Zd 53, 58-59 (1St Dep't 2012) .................................... 14
Jane Doe v. Mercy Catholic Medica/ Center (3d Cir. 2017) NO. 16-1247 ................... 15-16, 24
Johnson v. FedEx Home Dell'very, NO. 04 CV 4935, 2011 WL 6153425 at *13 (E.D.N.Y. Dec.

12, 2011) ........................................................................................................ 8
Lakoskl` v. James, 66 F.3d 751, 755 (5th Cir.1995) ...................................................... 16
Lz'psett v. Um'v. ofPuerIo Rl'co, 864 F.2d 881, 897 (lst Cir.1988) ................................... 16
Littlejohn v. Cin ofNew York, 795 F.3d 297 ............................................................ 10

iii

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 4 of 29

Lotes Co. v. Hon Haz` Precision lndus. C0., 753 F. 3d 395, 403 (2d Cor. 2014 ....................... 3
Makarova v. U.S., 201 F. 3d 110, 113 (2d. Cir. 2000) ............................................... 20
NCAA v. Smilh, 525 U.S. 459, 460 (1999) ................................................................ 24
Palkovic v Johnson, 2008 U.S. App. LEXlS 12600 at *5 (2d Cir. June 13, 2008). .................. 3
Preston v. Virginia ex rel. New Rl'ver Cmty. Coll., 31 F.3d 203, 205-06 (4th Cir.1994) .......... 16
Summa v. Hoj:s‘tra University, 708 F. 3d 115, 131 & 1 (2d Cor. 2013) ........................... 16
Swierkiewicz v. Sorema N.A., 534 U.S. 506. (2002) ...................................................... 2
Wl`lll`ams v. Board ofRegem‘s, 47 F.3d 1282 (11th CiI. 2007) .......................................... 22
Statutes

65 Fed Reg. 52867 at '1"/2§ 115 (2000). ................................................................ 23-24
§ 219[2]; § 213 [cornment d]); Restatement [Second] of Torts § 317) ................................ 18
Restatement [Second] Agency §§ 219[1], 228) ......................................................... 18
Section 2(7) New York Workers’ Compensation Law .............................................. 17-18
New York City Adrnin. Cod. §8-107 .................................................................. 1, 6, 7
NYCHRL § 8-102 (5) ......................................................................................... 6
New York Executive Law 290 et Seq ....................................................................................... 1

New York Executive LaW 29613

NYSHRL ............................................................................................. 1, 6, 7, 9

Title IX ................................................................................................... passim
Title Vll ................................................................................................. 1, 6, 15
Fed. R.C.P. 8 ............................................................................................... 2, 3
Fed. R.C.P. 12(b)(1) ...................................................................................... 1, 20
Fed. R.C.P. 12(b)(6) ......................................................................................... 1, 3

iv

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 5 of 29

Plaintiff Aaron Glaser (“Glaser” or “Plaintiff) respectfully submits this Memorandum of
Law in opposition to the motion of Defendant Upright Citizens Brigade Training Center, LLC’s
(hereinafter “NY Training Center” or “Defendant”) to Dismiss Plaintift` s First Amended
Complaint. For the reasons set forth below, Plaintiff respectfully requests that the Couit denies

NY Training Center’s motion.

I. PREI.JIM`INARY STATEMIEN"I`

This is an action for declaratory and injunctive relief and for damages arising out of
Defendants’ unlawful conduct that resulted in the wrongful termination of Plaintiff Glaser, a
former student and employee of Defendants. Plaintiff filed this action against Defendant
UPRIGHT CITIZENS BRIGADE LLC, (hereinafter “UCB”), UPRIGHT CITIZENS BRIGADE
TRAINING CENTER, LLC, UPRIGHT CITIZENS BRIGADE TRAINING CENTER LA, LLC
(“UCBTC LA”), UCB INNER SANCTUM, LLC (“UCB INNER”) UCBTLA, LLC, 5419
SUNSET PROPERTIES, LLC (“5419 SUNSET”), ALEX SIDTIS (hereinafter “Sidtis”),
SHANNON PATRICIA O’NEILL, (hereinafter “O’Neill”), AND SUSAN HALE (hereinafter
“Hale”) for violations of gender discrimination, hostile work environment, and wrongful
termination, pursuant to Title VII of the Civil Rights Act, and the New York State Human Rights
Law (“NYSHRL”), New York Executive Law 290 et seq., New York City Admin. Code §8-107
(“NYCHRL”), and violations of Title IX, and other unlawful conduct.

The NY Training Center now asks the Court to dismiss the action pursuant to FRCP
12(b)(6) and 12(b)(1). The crux of NY Training Center’s motion is based on NY Training Center’s
erroneous position that Plaintiff`s enrollment at NY Training Center ended in 2010, years before
the alleged misconduct occurred in August 2016. The NY Training Center somehow argues that

Plaintiff was “at best an occasional volunteer” not protected under NYSHRL, NYCHRL, Or Title

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 6 of 29

lX because he was neither an employee nor a student (at the time of the investigation and ultimate
tennination) and because neither the NY Training Center was neither a direct nor indirect recipient
of Federal financial assistance
Plaintiff states bona fide claims for relief under Title IX and state and city law. The
Amended Complaint details a plausible gender bias against Plaintiff, enough to sufficiently plead
claims of relief for gender discrimination under Title IX and state and city law. Moreover, the NY
Training Center’s position that they are neither direct nor indirect recipients of Federal assistance
is misleading, as the amended complaint sufficiently pleads a claim of relief for Title IX.
Accordingly, the Plaintiff respectfully requests that the Court deny the NY Training
Center’s meritless motion to dismiss the Amended Complaint, which is annexed hereto as Exhibit
A to the Declaration of Mark D. Shirian (“Shirian Dec.”).
II. LEGAL ARGUMENT

A. Standards of review

Rule (8)a of the Federal Rules of Civil Procedure requires “a short and plain statement
of the claim showing that the pleader is entitled to relief,” a standard that merely requires that a
complaint “give the defendant fair notice of what the plaintiffs claim is and the grounds upon
which it reStS.” Conley v. Gibson, 355 U.S. 41, 47 (1947); see also Bell Allantz`c Corp. v.
Twombley, 550 U.S. 554, 555 (2007). A plaintiff need only plead “enough facts to state a claim

to relief that is plausible on its face to nudge [] [his or her] claims across the line from conceivable
to plausible.” I_a'. at 570.
ln the Title VII context, a plaintiff need not plead all the elements of a prima facie case

in order to Withstand a 12 (b) (6) motion. Swierkz'ewicz v. Sorema N.A., 534 U.S. 506. (2002).

Swz`erkz`ewicz’s holding remains good law after Ashcrofll v. Iqbal 556 U.S. 662 (2009) and

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 7 of 29

Twombly. EEOC v. Porl Aul'h. ofN. Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014).

Subsequent to Twombley, the Supreme Couit clarified any doubt about a heightened
pleading standard by reiterating that Rule 8(a)(2) “requires only ‘a short and plain statement of
the claim Showing that the pleader is entitled to relief and that “[s]pecific facts are not necessary;
the statement need only ‘give the defendant fair notice of what the claim is and the grounds
upon which it rests.” Erickson v. Para'us, 551 U.S. 89, 93, 94 (2007). Further, when deciding a
motion to dismiss pursuant to Rule 12(b)(6), “[t]he appropriate inquiry is not whether a plaintiff
is likely to prevail, but whether the plaintiff is entitled to offer evidence to support her claims.”
Palkovic v Johnson, 2008 U.S. App. LEXIS 12600 at *5 (2d Cir. June 13, 2008).

To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough facts
to state a claim to relief that is plausible on its face.” Bell Al‘l. Corp. v. Twombly, 550 U.S. 544,
570, (2007). A claim will only have “facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is properly dismissed where,
as a matter of law, “the allegations in a complaint, however true, could not raise a claim of
entitlement to relief.” Twombly, 550 U.S. at 558.

In considering a motion to dismiss, a district court must “accept all factual claims in the
complaint as true, and draw all reasonable inferences in the plaintiff’s favor.” Lol'es Co. v. Hon
Hai Precision Indus. C0., 753 F. 3d 395, 403 (2d Cir. 2014) However, “the tenant that a court must
accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”
Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. “Rather, the complaint’s factual allegations must

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 8 of 29

be enough to raise a right to relief above the speculative level, i.e. enough to make the claim

plausible.” Arl`sta Reco/'ds, LLC v. Doe 3. 604 F. 3d 110, 120 (2d Cir. 2010).

B. Plaintiff Sufficiently Alleges Facts to Establish That He Was An Employee
i. Plaintiff Did Receive Remuneration

In support of its motion to dismiss, the NY Training Center argues that Plaintiff"s
NYSHRL and NYCHRL claims are not sufficiently pled because Plaintiff was not an employee
of the NY Training Center. The NY Training Center accuses Plaintiff of inappropriately conflating
legal entities.l However, it is clear that the Defendants, taken as a whole, are indeed one entity
operating in two cities under multiple subsidiaries that contain the same “Upright Citizens
Brigade” brand. Specifically, the NY Training Center asserts that Plaintiff did not receive direct
or indirect remuneration However, NY Training Center’s position is severely misguided. By
closely examining the Defendants’ business model, it is clear that performers did in fact receive
substantial remuneration

In opposition to the NY Training Center’s arguments with respect to their arguments
regarding Plaintiff’s employment claims, Plaintiff hereby incorporates herein by reference the
arguments set forth in Plaintiffs Memorandum of Law in Opposition to the Initial Defendant’s
l\/Iotion to Dismiss.2

Additionally, Plaintiff attaches an article from the New York Times, dated February 19,
2013, titled “Laughs Can Be Cheap at a Comedy Theater”, by Jason Zinoman, which is annexed

as Exhibit B to the Shirian Dec. In the article, one of the founders of the Upright Citizens Brigade,

 

' NY Training Center fails to define Upright Citizens Brigade, LLC. lt appears that “UCB” is used to define Upright
Citizens Brigade, LLC.
2 Plaintiff`s Opposition to Defendants’ l\/Iotion to Dismiss and supporting documents, Docket No. 68.

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 9 of 29

Mr. Besser, states that “we pay our performers,.. just not with money.” Specifically the article
states that “Upright Citizens Brigade did recently respond to the criticism by making several small
changes to policy, like adding stand-ups to its small touring business (which does pay), promising
to hold industry showcases for stand-ups and giving performers two free drinks a show.” See
Exhibit B. This arguably demonstrates that the NY Training Center is aware of the platform that
they provide their performers and how it likely equates to some form of compensation

In the case at bar, it is undisputed that the NY Training Center, and the rest of the
Defendants, clearly hired Plaintiff to perform at its theater for a recurring show that Plaintiff
hosted. Specifically, Plaintiff alleges that “in 2013, Plaintiff Glaser began producing and hosting
a monthly stand-up series at the New York Entities’ theater, entitled “Midnight Stand-Up,” which
ran until the August 2016 UCB Meeting. ” See Exhibit A, paragraph 49. Plaintiff also alleges that
he “was asked, in his capacity as a New York Entities performer and former student, to assist
current students in sketch classes by performing those students’ works in front of the class, as part
of the student curriculum. Plaintiff Glaser did this several times during the latter part of his tenure
with the New York Entities.” Exhibit A, paragraph 52.

Plaintiff alleges that: “Performers at the New York Entities and California Entities,
including Plaintiff Glaser, were compensated by free drinks and were allowed free admission to
shows, as well as comped admission tickets for friends. Perforrners are also showcased to casting
directors and pushed towards even more professional opportunities.” See Exhibit A, paragraph 53.

Plaintiff also alleges that the New York Entities and Califomia Entities’ curriculum is
intimately bound with its performances Perforrners promote classes at performances, teach
classes, and assist with classes. Students come in with the aim of becoming performers. The

performance space is as much a theater as it is a showcase for the potential of the curriculum, and

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 10 of 29

the curriculum is touted as a way to increase entertainers’ prospective value for employment within
the entertainment industry. See Exhibit A, paragraph 55. At all times relevant to this action,
Plaintiff Glaser was employed by the New York Entities, and exclusively utilized the New York
Entities’ equipment, including but not limited to, the theater itself, the UCB Training Center, film
equipment, rehearsal space, meeting rooms, microphone, lighting, lighting and sound technicians,
advertising and machinery. The New York Entities also maintained records of the dates that
Plaintiff Glaser worked on the show and directly supervised Plaintiff Glaser while he was on the
New York Entities’ premises See Exhibit A, paragraph 56. Plaintiff Glaser was then summarily
terminated and banned by the New York and California Entities and was told that he could not
enter the premises of the New York Entities, and thereby could neither perform nor take classes.

Sidtis then told Plaintiff Glaser that he could appeal the UCB banning. See Exhibit A, paragraph

62.

Contraiy to the NY Training Center’s argument, under the NYCHRL, independent
contractors may be counted as employees and can file employment discrimination claims against
the contracting company, if they are “[n]atural persons employed as independent contractors to
carry out work in furtherance of an employer’s business enterprise who are not themselves
employers. . .” NYCHRL § 8-102 (5). Notwithstanding, Plaintiff has demonstrated that he was an

employee under NYSHRL, NYCHRL and Title VII.

ln light of the facts alleged in Plaintiff` s Amended Complaint, Plaintiff indeed did receive
remuneration for his work as a performer in the form of free drinks. Moreover, under the
NYCHRL, Plaintiff" s tasks clearly “carried out work in furtherance of" the NY Training Center,
as an employer’S business enterprise who are not themselves employers Clearly, Plaintist

contribution benefited the NY Training Center and furthered its cause by assisting other students.

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 11 of 29

Additionally, the showcase and platform that the Defendants offers to its performers within the
comedy community in the hopes of securing other performances was and continues to be a

significant form of remuneration

l\/loreover, as Sidtis was clearly the managing director of the NY Training Center, the NY
Training Center arguments about when Plaintiff took classes should be ignored, as the actions that
Sidtis took against Plaintiff were taken as his role of the managing director of the New York
Entities, and arguably the California Entities. lndeed, there is evidence that the UCB was involved
in the hiring, firing, and discipline, of Plaintiff. Plaintiff was hired by UCB and Glaser was
disciplined by UCB employees and was even offered an appeal, which was later withdrawn by
Sidtis. See Exhibit A, paragraph 62, and 82. This demonstrates control over Plaintiffs work.

Additionally, audience members, as well as prospective students, paid an admission fee in
order to watch Plaintiff perform. l\/loreover, Plaintist association with the UCB opened other
doors for him in the comedy community. Specifically, Plaintiff alleges that “Performers are also
showcased to casting directors and pushed towards even more professional opportunities.” See
Paragraph A, paragraph 53. As such, Plaintiff and the NY Training Center mutually benefited by
the arrangement, clearly, the NY Training Center relied on the labor of its performers to recoup its

investment into its theatre, by luring prospective students to enroll into UCB classes.

Ultimately, the question of whether this arrangement demonstrates that Plaintiff received
sufficient employee benefits is inappropriate for the purposes of a pre-answer motion to dismiss.
Notwithstanding, at the very least, Plaintiff alleges facts sufficient to determine that he received
remuneration As such, NY Training Center’s assertion that Plaintiff was not an employee for the

purposes of NYSHRL and NYCHRL because he did not receive remuneration should be ignored.

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 12 of 29

Plaintiff alleges that “in 2013, Plaintiff Glaser began producing and hosting a monthly

stand-up series at the New York Entities’ theater, entitled “Midnight Stand-Up.”: See Exhibit A,

paragraph 49.

Plaintiff also alleges that “Midnight Stand-Up was a hit, selling out.almost every
performance Plaintiff Glaser booked new comics and famous celebrities. During l\/lidnight Stand-
Up, while the audience was getting seated, a projector was run, projecting messages onto the
stage’s wall encouraging audience members to take classes and become performers like what they

see at New York Entities’ theaters.” See Exhibit A, paragraph 50.

As for the right to assign additional projects factor, an employer generally directs an
employee as to which tasks to perform, while an independent contractor is typically hired only for
particular contracts and obligated to perform only those tasks to which it has already agreed by
contract. Johnson v. FedEx Home Delivery, No. 04 CV 493`5, 2011 WL 6153425 at *13 (E.D.N.Y.

Dec. 12, 2011) (Gleeson, J.).

In the case at bar, Glaser alleges that “in addition, Plaintiff Glaser was asked, in his capacity
as a New York Entities performer and former student, to assist current students in sketch classes
by performing those students’ works in front of the class, as part of the student curriculum.
Plaintiff Glaser did this several times during the latter part of his tenure with the New York ~
Entities.” See Exhibit A, paragraph 52. Arguably, Glaser was assigned projects in addition to his

role as a host of the show, which supports the position that Plaintiff was an employee

Glaser and the other performers at the UCB were arguably integral to UCB’s business and
profit. l\/Ioreover, any specialized skill required for Plaintiff to perform at the UCB was arguably

attained from the UCB courses Plaintiff enrolled in previously. See Exhibit A, paragraph 42.

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 13 of 29

Therefore, in light of the foregoing, Plaintiff alleges facts sufficient to establish an

employment relationship with the NY Training Center.

C. Plaintiff Alleges Sufficient Facts to Support a Claim of Gender Discrimination

i. Plaintiff Successfully Alleges Facts That Give Rise to An
Inference of Discrimination

The NY Training Center’s major issue in support of its motion to dismiss Plaintist
claims of relief for gender discrimination under Title IX, NYSHRL and NYCHRL is that the
NY Training Center argues that Plaintiff fails to allege that their decision to terminate Plaintiff
was motivated by gender bias. However, NY Training Center ignores the fact that Plaintiff’s
Amended Complaint alleges facts that certainly do demonstrate some sort of gender bias at
the NY Training Center. With respect to the NT Training Center’s arguments regarding Plaintiff’ s
gender bias claims, Plaintiff hereby incorporates herein by reference the arguments set forth in
Plaintiff s Memorandum of Law in Opposition to the Initial Defendant’s Motion to Dismiss.3

Plaintist claim is identical to Doe v. Columbz`a University, 831 F.3d 46, 48 (2d Cir.
2016), a case in which the Second Circuit reversed the dismissal of a Title IX reverse
discrimination claim _ i.e., a claim by a student alleging that the university’s investigation of an
alleged sexual assault was flawed as a result of gender-based bias in favor of the complainant
In Columbia, the plaintiff alleged that “both the investigator and the panel declined to seek out
potential witnesses Plaintiff had identified as sources of information favorable to him”; “[t]he
investigator and the panel failed to act in accordance with University procedures designed to
protect accused students”; and “[t]he investigator, the panel, and the reviewing Dean . . . reached

conclusions that were incorrect and contrary to the weight of the evidence.”

 

3 Plaintiffs Opposition to Defendants’ l\/lotion to Dismiss and supporting documents, Docket No. 68.

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 14 of 29

The court held that “[w]hen the evidence substantially favors one party’s version of a
disputed matter, but an evaluator forms a conclusion in favor of the other side (without an apparent
reason based in the evidence), it is plausible to infer . . . that the evaluator has been influenced by
bias.” To find that the bias was sex-related, the court focused on the allegations of “substantial
criticism of the University, both in the student body and in the public media, accusing the
University of not taking seriously complaints of female students alleging sexual assault by male
students,” and that the “University’s administration was cognizant of, and sensitive to, these
criticisms.”

The court held that “the temporary presumption afforded to plaintiffs in employment
discrimination cases under Title VII applies to sex discrimination plaintiffs under Title IX as well.”
The court reasoned that Title IX claims have so much in common with Title VII claims that
on “certain sorts of facls, rules the Supreme Court established for Title V].I litigation appear
to apply also to such similar claims of sex discrimination under Title IX.”

The Court in Doe v. Columbia held that the Complaint alleges that during the period
preceding the disciplinary hearing, there was substantial criticism of the University, both in the
student body and in the public media, accusing the University of not taking seriously complaints
of female students alleging sexual assault by male students. lt alleges further that the University’s
administration was cognizant of, and sensitive to, these criticisms, to the point that the President
called a University-wide open meeting with the Dean to discuss the issue

Ultimately, the court held that the Complaint adequately pled facts that plausibly support
at least the needed minimal inference of sex bias. Also see Lz`ltlejohn v. Cily of New York, 795 F.3d

297 at311.

10

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 15 of 29

In the case at bar, Plaintiff alleges that he “believes that there was a gender bias at UCB,
especially given (i) the fact that UCB was receiving pressure from female members to crack down
on alleged misconduct and found a convenient scapegoat to show that it was listening” by
terminating him. See Exhibit A, paragraph 91.

Plaintiff alleges that “The New York Entities and California Entities never conducted a
formal hearing against Plaintiff Glaser with respect to the allegations of sexual assault. Instead,
upon information and belief, the Defendant, facing increasing pressure and backlash from UCB
members and the public responding to UCB’s previous failure to crackdown on multiple
complaints of sexual assault and misconduct against male performers and staff, were motivated to
make an example of Plaintiff Glaser at the expense of his right to due process because of his
gender.” See Exhibit A, paragraph 66.

Plaintiff attached an article to his amended complaint by Emily McCombs, titled The
Comea’y World Can ’l Hana'le Rape Allegalz`ons, Aug. 18, 2016, (“The Cut article”) discussing a
culture of sexual misconduct at UCB, with women stating “sexual harassment and assault has been
ignored by the [UCB] administration for years,” and detailing the accounts of multiple women
who complain to the UCB administration yet UCB took “no action” or even “punished or
reprimanded” the women for speaking out in the past. Ia'.; also see Exhibit B of Plaintist
Amended Complaint. A logical reading of The Cut article follows that the UCB was clearly under

criticism before Plaintiffs tennination, even though the article is dated after the decision was

made

Specifically, Plaintiff alleges that “by administering a swift and arbitrary punishment,
UCB attempted to salvage its reputation among its members, but in so doing placed Plaintiff

Glaser’s reputation on the sacrificial alter and made him into a scapegoat. ln sum, for the sake of

ll

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 16 of 29

showing they were tough on men, the Defendant provided Plaintiff Glaser a process that was one-
sided, irregular, and unsupported by evidence because of his gender. The fallout from the UCB
Meeting, unfortunately, went well beyond merely destroying Plaintiff Glaser’s reputation at
UCB.” Exhibit A, paragraph 67.

Plaintiff alleges that” the biased attitudes by Defendant Upright Citizens Brigade LLC
through its officers, agents, and employees was, at least in part, adopted to refute criticisms
circulating within the comedy community and in the public press that the UCB was turning a
blind eye to female students’ charges of sexual assaults by male performers.” See Exhibit A,
paragraph 197.

Plaintiff further alleges that the” biased attitudes by the Defendant Upright Citizens
Brigade LLC through its officers, agents, and employees was, at least in part, motivated in the
instance to accept the females’ accusations of sexual assault and reject the male’s side of the
story, so as to show the comedy community and the public that the UCB is serious about
protecting female students and performers from sexual assault by male students and
performers.” See Exhibit A, paragraph 198.

In the case at bar, Plaintiff sufficiently alleges circumstances plausibly supporting a
motivation on the part of the NY Training Center, as the UCB as a whole clearly suffered criticism
in the press and within the comedy community about how it handled sexual assault and harassment
before they determined to terminate Plaintiff.

At the time Sidtis and O’Neill terminated Plaintiff, they certainly were aware that the UCB
had been criticized for its conduct and handling of sexual assault claims in the past. lt is plausible
that the UCB and the individually named Defendant were motivated to refute those criticisms by

siding with the accusing females an against the accused male, without even a formal hearing.

12

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 17 of 29

Additionally, annexed hereto as Exhibit C to Shirian’s Decl. is an article by Katie J.M_
Baker from Buzzfeed titled, Standing Up To Sexual Harassment and Assault in L.A.’s
Comedy Scene, dated January 16, 2016, which was published about seven months before
Defendants’ decision to terminate Plaintiff. The article states that it is an “exclusive story of
how female comedians decided to take matters into their own hands and kick alleged
assaulters and harassers out of their community - ana1 the scandal thatfollowea’.. Specifically,
the article states that “Members of the ‘Women of UCB’ Facebook group told BuzzFeed News
they felt pressure to ignore annoying or even abusive behavior if they wanted to succeed. A
logical reading of the Buzzfeed article demonstrates that a criticism of UCB as a Whole had
existed before Plaintiff s termination with respect to how the UCB handled sexual assault and
harassment allegations made by women against male performers, regardless if it occurred in
Los Angeles or New York.

As such, Plaintiff successfully alleges facts that give rise to an inference of gender

discrimination and N Y Training Center’s argument should be ignored.

ii. Plaintiff’s Hostile Work Environment Claim
NY Training Center argues that Plaintist hostile work environment claim against the
NY Training Center fails because Plaintiff does not allege that he was enrolled in classes,
performing, or working at the NY Training Center after 2010. However, NY Training Center’s
argument is misguided, as the allegations made by Plaintiff demonstrate that it is plausible
that the NY Training Center’s actions may have controlled or impacted the environment that
Plaintiff was engaged in. l\/loreover, as previously demonstrated, the academic and
performance aspects of the NY Training Center and the UCB are intertwined
“To state a cause of action alleging a hostile work environment under Executive Law §

296, a plaintiff must plead facts that would tend to show that the complained of conduct: (l) is

13

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 18 of 29

objectively severe or pervasive-_that is, creates an environment that a reasonable person Would
find hostile or abusive; (2) creates an environment that the plaintiff subjectively perceives as
hostile or abusive; and (3) creates such an environment because of the plaintiffs [protected
class].

To state a hostile work environment claim under the NYCHRL, a plaintiff need only allege
differential treatment of any degree based on a discriminatory motive Awacl v. Cin of New York,
No. 13 Civ. 5753, 2014 WL 1814114, at *7 (citing Gorokhovsky v. N. Y.S. Hous. Aal'h., 552
Fed.Appx. 100, 102 (2d Cir. 2014)). “Even a single comment may be actionable under [the]
NYCHRL ‘in appropriate circumstances.’ ” ld. (quoting Gorokhovsky 552 Fed.Appx. at 102.) A
claim under the NYCHRL “should only be dismissed if plaintiff does not allege behavior by
Defendant that ‘cannot be said to fall within the broad range of conduct that falls between severe
and pervasive on the one hand and a petty slight or trivial inconvenience on the other.’ ” Id.
(quoting Hernandez v. Kaisman, 957 N.Y.S.2d 53, 58-59 (1st Dep't 2012).

In the case at bar, Plaintiff alleges that “when Plaintiff Glaser was first involved with the
New York Entities in 2006 as a student, O’Neill, the current artistic director who was then also
the New York Entities’ course registrar, mocked Plaintiff Glaser for having his parents pay for
his classes, which humiliated Plaintiff Glaser. See Exhibit A, paragraph 57.

Additionally, by offering an appeal and later withdrawing the offer, the Defendant

arguably created a hostile work environment. See Exhibit A, paragraphs 81-82.
Accordingly, Plaintiff successfully alleges a claim of relief for hostile work environment as

to the NY Training Center.

iii. Plaintiff’s Claim for Retaliation

14

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 19 of 29

ln light of Defendants’ prior arguments, Plaintiff previously withdrew his claim of relief

for retaliation4

D. Plaintiffs Education Claims of Relief Should Survive

The NY Training Center submits Plaintiff somehow cannot state a claim under Title
IX, and thus his claim for declaratory relief must also fail. Specifically, the NY Training
Center argues that Plaintiffs claims are time-barred, because he was a student in 2010.
However, the negligence that Plaintiff alleges occurred in August 2016, which is when the
sham investigation and negligence by the UCB administration took place As Plaintiff
commenced this action in February 2018, this baseless argument should be ignored.

The NY Training Center also argues that Plaintiff s claim for discrimination under
Title IX fails because he was not an employee of NY Training Center. Defendant further
argues that Plaintiff was not a student nor an employee at the time of the complained of
conduct (August 2016). However, Defendant’s arguments fail. In opposition to the NY Training
Center’s arguments with respect to their arguments regarding Plaintiff s education elaims, Plaintiff
hereby incorporates herein by reference the arguments set forth in Plaintiff s Memorandum of Law
in Opposition to the Initial Defendant’s Motion to Dismiss.5

In Jane Doe v. Mercy Cal'holz`c Mea’l`cal Center (3d Cir. 2017) No. 16-1247, the U.S. Court
of Appeals for the Third Circuit found that Title IX and Title VII both protect employees against

workplace discrimination students and employees have the right to file a lawsuit for damages

4 Plaintiff previously withdrew his claim ofrelief for retaliation in his Memorandum of Law in Opposition. See

Docket No. 68.
5 Plaintiffs Opposition to Defendants’ Motion to Dismiss and supporting documents, Docket No. 68.

15

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 20 of 29

under Title IX, and employees of federally funded education programs may sue for retaliation

under Title IX.

In the case at bar, Plaintiff alleges that he “was given no information other than being
told that the alleged actions that spurred the complaints occurred in 2010 or prior, at least six
years before the UCB Meeting.” Exhibit A, Paragraph 61. As such, this fact alleged by Plaintiff
demonstrates that Plaintiff may have been a student at the time of the alleged misconduct, which

would without a doubt trigger Title IX.
Defendant cite to Summa v. Hofstra Universily, 708 F. 3d 115, 131 & 1 (2d Cir. 2013),
but conveniently fail to mention a footnote from the Court’s decision which noted that:

“the First and Fourth Circuits have recognized such a right of action, see Preslon v.
Vl`rginl`a ex rel. New River ley. Coll., 31 F.3d 203, 205-06 (4th Cir.1994) ("An implied
private right of action exists for enforcement of Title IX. This implied right extends to
employment discrimination on the basis of gender by educational institutions receiving
federal funds." (citation omitted)); Lipsetl' v. Univ. of Puerl'o Rz'co, 864 F.2d 881, 897 (lst
Cir.1988) (i`inding employment discrimination against :l student-employee actionable
under Tii|c IX)= while the Fifth Circuit has held there is no such right, see Lakoski v.
James, 66 F.3d 751, 755 (5th Cir.l995). We also note that the U.S. Department of Justice
recognizes such a cause of action U.S. DEP'T OF JUSTICE, TITLE lX LEGAL
MANUAL lV.B.2., available at http://www.justice.gov/crt/about/cor/coord/ixlegal.php
("The Department takes the position that Title IX and Title VII are separate enforcement
mechanisms lndividuals can use both statutes to attack the same violations This view is
consistent with the Supreme Court's decisions on Title IX's coverage of employment
discrimination, as well as the different constitutional bases for Title IX and Title VII.")
(citing Henschke v. N.Y. Hosp.-Cornell Mea'. Cl'r., 821 F.Supp. 166, 172-73 (S.D.N.Y.
1993)).”
Ia’.

As such, the NY Training Center’s argument that that Plaintiff is somehow not entitled
to the protections of Title IX because he was not an employee nor a student at the time of the
decision to terminate him should be given no credence, as it is very clear that Title IX covers
former students and employees The Title IX violations occurred in 2016, when Defendants

failed to provide Plaintiff With the due process protections enumerated Within Title IX.

16

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 21 of 29

Moreover as previously discussed, at the very least, Plaintiff demonstrated that he was an
employee by contributing to the business of the NY Training Center. The Buzzfeed article
also states that the “it’s good for business to blur the lines between theatergoers and actors _ and
actors and instructors __ so that newcomers feel like part of a big, funny family.” See Exhibit C.

Accordingly, Plaintiff should be afforded the protections of Title IX as against the NY

Training Center.

E. Plaintiffs Tort Claims Must Survive
The NY Training Center argues that Plaintiff s fifth and eight claims for negligent
training and supervision and negligent infliction of emotional distress should be dismissed as
to the NY Training Center. As a preliminary matter, as Sidtis was acting in his capacity as the
director of the NY Training Center and the other Defendants, the negligence of Sidtis is
imputed onto the NY Training Center. In opposition to the NY Training Center’s arguments with
respect to their arguments regarding Plaintiffs tort claims, Plaintiff hereby incorporates herein by

reference the arguments set forth in Plaintiff s Memorandum of Law in Opposition to the lnitial

Defendant’s Motion to Dismiss6

Defendant desperately argue that Plaintiff is barred from bringing any negligence
claims against Defendant, as such claims would be pre-empted by the Workers’
Compensation Act. However, this argument fails miserably, as Defendant cannot establish
that it even offered Plaintiff or other similarly situated performer employees the benefit of
bringing worker’s compensation claims

ln addition, there is a specific section of the New York Workers’ Compensation Law that

addresses mental injuries Section 2(7) of the workers’ compensation law in essence states that

 

6 Plaintiffs Opposition to Defendants’ Motion to Dismiss and supporting documents Docket No. 68.

17

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 22 of 29

a mental injury is not compensable if it arose from a lawful personnel decision involving a
disciplinary action, work evaluation, job transfer, demotion, or termination taken in good faith
by the employer. Moreover, if the Defendant did not have Workers Compensation insurance for
its performers, this argument will be of no moment, as Plaintiff was never given the opportunity
to seek redress through worker’s compensation Accordingly, Plaintiff s negligence claims are
not pre-empted by the Workers’ Compensation Act.
The NY Training Center argues that that insofar as Plaintiff alleges that the Individual
Defendant were acting within the scope of their employment, Plaintiffs claim of negligent

training and supervision must fail.

However, NY Training Center’s argument is entirely meritless In Gonzalez v Cin of
the New York, 2015 NY Slip Op 06869, the court held that the alleged duty owed to plaintiff stems
from New York's long recognized tort of negligent hiring and retention (see Haa’a’ock v Cin of
New York, 75 NY2d 478 [1990]; Fora’ v Gildz`n, 200 AD2d 224 [lst Dept 1994]; Del'one v Bullz`l'
Courz`er Serv., 140 AD2d 278 [1st Dept 1988], lv denied 73 NY2d 702 [1988]). ThiS tort applies
equally to municipalities and private employers (see Haa'a’ock, 75 NY2d 478). This theory of
employer liability should be distinguished from the established legal doctrine of "respondeat
superior," where an employer is held liable for the wrongs or negligence of an employee acting
within the scope of the employee's duties or in furtherance of the employer's interests (see
Restatement [Second] Agency §§ 219[1], 228).

ln contrast, under the theory of negligent hiring and retention, an employer may be liable
for the acts of an employee acting outside the scope of his or her employment (see id. at § 219[2];

see also id. at § 213 [comment d]); Restatement [Second] of Torts § 317).

The NY Training Center contends that Plaintiff does not allege the elements of a claim

for negligent training and supervision

18

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 23 of 29

Thus, in this case, plaintiff s claims of negligent supervision and training do not depend on
whether the lndividual Defendant acted within the scope of his employment or whether the
Defendant participated in, authorized, or ratified the lndividual Defendant tortious conduct.
Rather, the alleged breach of duty stems from the claim that during Sidtis and O’Neill’s
employment with the UCB, UCB became aware or should have become aware of problems with
the Individual Defendant that indicated that they were unfit, uneducated and untrained to handle
investigations of sexual assault, that the UCB failed to take further action such as an investigation,
discharge, or reassignment, and that plaintiffs damages were caused by the UCB negligent
retention, or supervision of the Individual Defendant.

Plaintiff alleges that Defendant breached this duty and were negligent in the following
respects: a. Failing to train its employees, agents or representatives in the proper method to
thoroughly investigate and adjudicate, without bias, complaints of sexual misconduct. b.
Failing to supervise its employees, agents or representatives and making sure the procedures
were followed; and c. Failing to maintain proper policies and procedures designed to fairly,
reasonably and properly adjudicated claims of sexual misconducts without bias or favor. See
Exhibit A, paragraph 161.

Plaintiff also alleges that “upon information and belief, the Individual Defendant did not
have any training in adjudication; in the law; in the weighing of evidence; in what type of conduct
constitutes sexual harassment or sexual assault; or in the relevance or irrelevance of particular
types of evidence in the alleged sexual assault setting.” See Exhibit A, paragraph 88.

Of course, Plaintiff sufficiently alleges a claim for negligent supervision and training
of employees, as the Individual Defendant were not educated and trained to handle an

investigation involving accusations of sexual assault. Accordingly, the NY Training Center’s

19

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 24 of 29

motion to dismiss Plaintiff s claim for negligent training and supervision of employees should

be denied.

F. The NY Training Center Is A Direct or At Least An Indirect Recipient of
Federal Assistance

The NY Training Center moves to dismiss Plaintiffs Title IX claims under FRCP
12(b)(1) for lack of subject matter jurisdiction As pointed out by the Defendant, the court
may consider evidentiary submissions to resolve a factual dispute with respect to whether this
Court lacks subject matter jurisdiction See Makarova v. U.S., 201 F. 3d 110, 113 (2d. Cir.
2000). Although the NY Training Center claims that it is neither a direct or indirect recipients
of Federal financial assistance, the facts belie their position ln opposition to the NY Training
Center’s arguments with respect to their arguments regarding Plaintiffs Title IX claims, Plaintiff
hereby incorporates herein by reference the arguments set forth in Plaintiff s Memorandum of Law
in Opposition to the Initial Defendant’s Motion to Dismiss7

Annexed hereto to the Shirian Dec. as Exhibit D is a print-out from
www.usaspending.gov, 8 which appears to be a record of a federal loan from the Small
Business Administration to the Upright Citizens Brigade Training Center as a recipient, with
a DUNS number of 189666910 and an address of5419 W. Sunset Blvd., Los Angeles, 90027.
Additionally, the address of 5419 W. Sunset Blvd., Los Angeles, 90027 is precisely where the
California Entities are located at and is the location of the UCB’s Los Angeles theatre

Shockingly, contrary to NY Training Center’s position that it somehow did not benefit
from federal assistance, the website lists the Upright Citizens Brigade Training Center as a

recipient of the federal funds

 

7 Plaintiffs Opposition to Defendants’ Motion to Dismiss and supporting documents, Docket No. 68.

8 https://www.usaspending.gov/#/award/46108919

20

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 25 of 29

Additionally, annexed to the Shirian Dec. as Exhibit E is a copy of the operating
agreement of 5419 Sunset, which is purportedly signed by Defendant Sidtis (twice) and
shockingly demonstrates that Defendant Sidtis is actually a manager of 5419 Sunset and that
Defendant UCBTALA, LLC is a member of the 5419 Sunset entity. Moreover, the address
used for Sidtis is a New York address in the operating agreement See Exhibit E.

Incredibly, the affidavit of Defendant Sidtis submitted in support NY Training
Center’s motion is quite misleading. For example, Sidtis conveniently fails to disclose that he
is a manager of the 5419 Sunset entity, while admitting and acknowledging that the 5419
Sunset entity took out federal funds See Sidtis Affidavit, paragraph 10. Additionally, Sidtis
fails to disclose that UCBTLA, LLC is a member of Defendant 5419 Sunset. A fair reading
of Sidtis’ Affidavit demonstrates that the NY Training Center in this action are all associated
as one UCB brand and entity.

It follows that the federal funding that was secured by 5419 Sunset and the Defendants
did benefit the NY Training Center, as it bolstered its prominence in the comedy industry by
having an additional brand new theater to offer its students on Sunset Boulevard in Los
Angeles. For NY Training Center to argue that it was not a direct or indirect recipient of the
federal funding is disingenuous

Accordingly, Plaintiffs assertion that the NY Training Center was either a direct and
indirect recipient of federal funds under Title IX is correct and sufficient to meet the burden

that jurisdiction is proper.

G. Title IX Does Extend to Beneficiaries of Financial Aid
NY Training Center argues that it did not execute a written assurance of compliance

pursuant to Title IX and did not knowingly or voluntarily accepted the terms of the Spending

21

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 26 of 29

Clause Contract and are not covered by Title IX. However, Exhibit D demonstrates that it may
have

However, Williams v. Boara’ of Regenls, 47 F.3d 1282 (11th Cir. 2007), is a Title IX case
where the court noted that the plaintiff “alleged that [the University of Georgia], a funding
recipient, has ceded control over one of its programs, the athletic department, to [the University of
Georgia Athletic Association] and provided extensive funding to UGAA.” ]a'. at 1294. Based on
this contention, the court ruled that to not extend Title IX coverage to the University in this case
would allow “funding recipients to cede control over their programs to indirect funding recipient”
but avoid Title IX liability.” ]a'. (citing leys. For Equily v. Mich, High Sch. Athletic Ass ’n, 80 F.
Supp. 2d 729, 733-34 (W.D. Mich 2000).

ln the case at bar, it is clear that the NY Training Center was at least a beneficiary of the
federal funds purportedly obtained by Defendant 5419 Sunset. Plaintiff alleges that, upon
information and belief, 5419 Sunset executed an assurance of compliance See Exhibit A,
paragraph 105. However, Sidtis’ affidavit does not refute Plaintiffs allegation that an assurance
of compliance was executed by Defendant 5419 Sunset.

Additionally, the NY Training Center argues that Plaintiff has failed to allege that 5419
Sunset had any formal institutional affiliation with the NY Training Center. However, this is false,
as Plaintiff alleges that “Defendant 5419 Sunset has common employees and managers with the
New York Entities and California Entities.” Exhibit A, para. 54. Additionally, the operating
agreement demonstrates that the NY Training Center, through Sidtis, had a formal institutional
affiliation with the entity that secured the federal funding and the property was used and continues
to be used by the Defendants. Plaintiff alleges that “5419 Sunset has common employees,

management and/or operations staff with the New York Entities and/or California Entities ln

22

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 27 of 29

2012, 5419 Sunset took out a federal small business loan (“SBA”) to assist for the purpose of
constructing and rebuilding the theatre and office space located on its property at 5419 W. Sunset
Boulevard in Los Angeles 5419 received funding from its SBA loan on May 13, 2015, which was
secured by Defendant Hale and for the benefit of the California Entities and New York Entities
See Exhibit A, paragraphs 23-25.

Accordingly, Title IX does extend to beneficiaries of federal financial assistance and the
NY Training Center should be subject to Title IX. Clearly, the NY Training Center benefited from
the federal funds by being able to offer a brand new theater on Sunset Boulevard for its bicoastal
theater and school. The New York Training Center’s reasoning would open the door for schools
with federal funding to start “dummy entities” to secure funding in order evade Title IX liability.
This cannot and should not happen

NY Training Center also argues that Sidtis was not a managing director of the NY Training
Center. Additionally, they argue that a similar manager does not demonstrate that all benefited
from the federal aid. This nonsensical argument by the NY Training Center should be ignored, as
they have failed to cite any case law on this issue Moreover, as of October 20, 2018, the
ucbtrainingcenter.com catalog indicates that Alex Sidtis is a managing director of the New York
UCB Training Center under the Administration of the Upright Citizens Brigade Annexed hereto
to the Shirian Dec. as Exhibit F is a copy of the screen shot from the UCB Website9 Incredibly,
the NY Training Center represents that Sidtis is not a manager of the NY Training Center.

The Defendants have already admitted that 5419 leases the space to the California Entities
but simply ignore the fact that in the case of federal financial assistance extended to provide real

property or structures thereon, such assurance shall obligate the recipient, or in the case of a

 

9 https://n ewyork.ucbtrainingcenter.com/catalog

23

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 28 of 29

subsequent transfer, the transferee, for the period for which the real property or structures are used
to provide an education program or activity.. See 65 Fed Reg. 52867 at '1"/2§ 115 (2000).

Furthermore, Title IX regulations provide that land originally acquired through a program
receiving federal financial assistance must include a covenant binding on subsequent purchasers
or transferees that requires nondiscrimination for as long as the land is used for the original or a
similar purpose for which the federal assistance is extended. See 65 Fed Reg. 52867 at '1“/2§ 115
(2000).

By Sidtis’ own admission, 5419 Sunset owns certain property and leases the space to the
California Entities However, it is clear that Sidtis, the manager of the New York Entities and Hale,
the former manager of the California Entities, are participants and have roles in the 5419 Sunset
entity, which secured the federal financial assistance

NY Training Center’s use of NCAA v. Smith, 525 U.S. 459, 460 (1999), iS misplaced,
because in that case, the NCAA and the federally assisted colleges were clearly separate and
distinct entities and did not work in unison ln the case at bar, Defendant 5419 Sunset has common
employees and managers with the NY Training Center and the rest of the Defendants As such, the
NY Training Center was clearly a beneficiary of the federal assistance See Exhibit D.

ln Jane Doe v. Mercy Carholic Mea'ical Center (3d Cir. 2017) No. 16-1247, the U.S. Court
of Appeals for the Third Circuit found that that under Title IX, “education program or activity”
means “all of the operations” of an entity “any part of which” receives federal funding, including
not only public and private postsecondary institutions, but also corporations, partnerships sole
proprietorships, and other organizations engaged in the business of providing education,

healthcare, housing, social services, or parks and recreation.” Ia'.

24

Case 1:18-cv-OO971-.]PO Document 81 Filed 10/30/18 Page 29 of 29

In the case at bar, Plaintiff did in fact allege that the NY Training Center had some sort
of affiliation with Defendant 5419 Sunset Properties, which the Defendants have already
admitted is the entity that purportedly secured the federal assistance

Accordingly, Plaintiff has successfully conferred jurisdiction of this Court through
Title IX jurisdiction

III. CONCLUSION

Plaintiff has sufficiently pled cognizable claims As a result of the foregoing, Plaintiff

respectfully requests this Court to deny NY Training Center’s motion to dismiss the Amended

Complaint in its entirety.

Dated: October 29, 2018

New York, New York
Respectfully submitted,

MARK DAVID SHIRIAN P.C

lay

l\/lark D. Shirian, Esq.
228 East 45th Street, Suite 1700B
New York, NY 10017
Telephone: (516) 417-0201
Email: mshirian@shirianpc.com
COUNSEL FOR PLAINTIFF

CERTIFICATE OF SERVICE
I hereby certify that on October 29, 2018, I served the foregoing to be filed by ECF, which will

notify all attorneys of record.

s/ Mark D. Shirian

25

